Citation Nr: 0613800	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-06 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1995 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board first considered this 
appeal in August 2003 and determined that additional 
development was required.  In November 2005, the Board again 
determined that additional development was required to ensure 
compliance with August 2003 remand directives.  The matter 
was remanded and the RO performed all requested development.  
The issue on appeal remains denied and is properly returned 
to the Board for appellate consideration.  

The veteran claimed service connection for a nervous 
condition in July 1999 and for bipolar disorder and post-
traumatic stress disorder (PTSD) in August 1999.  The RO 
denied service connection for any mental disorder in a May 
2000 rating decision and for PTSD and bipolar disorder in a 
December 2000 rating decision.  In March 2001, the veteran 
filed a notice of disagreement with the denial of service 
connection for bipolar disease.  In July 2004, the veteran 
filed a claim for PTSD caused by military sexual trauma.  
Although the veteran may intend to incorporate PTSD in a 
general claim for a psychiatric condition, there is no 
evidence that the RO developed the July 2004 claim, and it is 
referred for appropriate action.  

The RO denied a compensable rating for hepatitis C in a 
February 2001 rating decision.  In May 2001 and October 2002, 
the veteran referenced evidence relevant to a claim for a 
compensable rating for hepatitis C.  In an August 2003 
decision, the Board noted that the veteran had filed a claim 
for a compensable rating for hepatitis C in a June 2002 
statement.  The Board referred the issue to the RO for 
initial consideration.  There is no evidence that further 
action has been taken in relation to that new or appealed 
claim, and it is referred for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's psychiatric condition was incurred as a 
consequence of service.


CONCLUSION OF LAW

A psychiatric condition was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.

The veteran alleges that his psychiatric condition was 
incurred during service as a result of several traumatic 
experiences, and he asserts that he used drugs and alcohol to 
mask his anxiety about those events.  The veteran's wife 
states that the veteran has experienced major mood swings, 
severe depression, and a deterioration of physical health 
since his discharge from service.  There is no evidence that 
the veteran sought treatment for psychiatric complaints prior 
to his period of service.

During the veteran's June 1995 enlistment examination, he 
reported that he was in great health, and he denied any 
mental problems.  He was awarded the National Defense Desert 
Storm Service Medal, the Sea Service Deployment Ribbon, the 
Armed Forces Service Medal, and the Armed Forces 
Expeditionary Medal during his period of service.  In 
February 1996, he was disciplined for failure to report to an 
appointed location and for alteration of an official 
document.  In February 1998, he requested rehabilitative 
treatment for cocaine dependence.  He was disciplined for 
larceny in April 1998, and he was discharged in August 1998 
under general conditions for misconduct.  During his 
separation examination, he reported that he was in poor 
health with an in-service history of anxiety and nervous 
troubles.  
 
The veteran was admitted for drug treatment from August 1998 
to September 1998, fifteen days after his discharge from 
service.  Physicians noted that the veteran experienced mood 
swings and was repeatedly depressed and hyperactive.  
Physicians diagnosed bipolar disorder and polysubstance 
dependence.  VA medical records indicate a consistent history 
of treatment, including prescribed medications and several 
admissions to psychiatric and rehabilitative programs, for 
polysubstance dependence and bipolar disorder with mixed, 
manic, psychotic, and mildly hypomanic features.  Other Axis 
I diagnoses include personality disorder, depressive 
disorder, adjustment disorder, mood disorder, and schizotypal 
personality disorder.

Several physicians, including VA examiners in September 1999 
and February 2005, noted that the veteran's Axis I diagnosis 
was complicated by drug and alcohol dependence; they observed 
that many substance-dependent individuals exhibit bipolar 
symptoms etiologically related to substance abuse.  In 
September 1998, March 2000, August 2000, October 2000, 
October 2002, November 2004, and March 2005, physicians found 
that depression, mood instability, and hypomania were 
secondary to polysubstance abuse.  During a period of 
sobriety in late 2000, the veteran exhibited major depression 
and fluctuating moods, but physicians found no evidence 
supporting an Axis I diagnosis.  

In contrast, in August 1999, November 1999, March 2001, 
August 2001, October 2004, and January through March 2005, 
physicians diagnosed bipolar disorder as well as 
polysubstance dependence in remission.  During a VA 
examination in February 2005, the examiner noted that the 
veteran exhibited classic depressive and mood disorder 
symptoms consistent with bipolar diathesis.  The examiner 
diagnosed polysubstance dependence in partial remission and a 
mood disorder, not otherwise specified, with bipolar and 
depressive features.  Although the examiner noted the 
difficulty of differentiating symptoms attributable to a mood 
disorder versus those related to substance abuse, he opined 
that, even in the absence of substance abuse, the veteran 
probably had a bipolar disorder.  In December 2005, a VA 
examiner performed additional testing and noted that, despite 
the veteran's long history of adequate treatment for a 
psychiatric disorder as well as the veteran's abstinence from 
drugs and alcohol since November 2004, there was evidence of 
bipolar symptomatology.  He diagnosed bipolar disorder, 
mixed, with PTSD symptoms, with a secondary diagnosis of 
polysubstance abuse.  The veteran was admitted for 
psychiatric care for bipolar disorder in January 2006, after 
several months of sobriety.  

During the February 2005 VA examination, the examiner found 
no evidence of any post-trauma symptoms, and he opined that 
the veteran's psychiatric disability began during the 
veteran's adolescence and was not incurred in or aggravated 
by military service.  Given its voluminosity, the examiner 
did not review the veteran's entire claims file.  The 
examiner noted that the veteran was a poor historian.

During the December 2005 VA examination performed by the 
veteran's therapist, the veteran indicated that he did not 
present a comprehensive account of his psychiatric condition 
or in-service history during the prior VA examination because 
he felt ashamed and uncomfortable.  The examiner reviewed the 
veteran's entire claims file.  He noted that the veteran was 
preoccupied with in-service stressors, specifically an 
alleged sexual assault.  The examiner observed that 
psychiatric testing confirmed evidence of stressors 
comparable to those exhibited by veterans with PTSD, which 
gave credence to the veteran's allegation that his 
psychiatric condition was incurred during service.  He opined 
that the veteran's diagnosis was as likely as not causally 
related to service.
	
Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is defined as an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  

There is considerable evidence of a mood disorder 
distinguishable from symptoms related to substance abuse.  
Although physicians have noted the difficulty of identifying 
symptoms of a mood disorder distinct from symptoms of 
polysubstance dependence, the veteran sought treatment for 
psychiatric symptoms and physicians diagnosed bipolar 
disorder during periods of abstinence from drugs and alcohol.  
Moreover, two VA examiners diagnosed a bipolar disorder 
despite the overlap of polysubstance dependence 
symptomatology.

There is also evidence that the veteran's psychiatric 
condition was incurred as a consequence of service.  The 
veteran did not exhibit psychiatric symptoms prior to 
service, but he experienced a marked decline in physical and 
mental health from the time of his enlistment to the time of 
his separation from service:  he complained of depression, 
anxiety, and nervous problems; sought treatment for substance 
abuse; exhibited a decline in work performance and 
responsiveness to orders; and evidenced a diminished respect 
for military order ultimately resulting in his discharge for 
misconduct.  Moreover, the veteran was diagnosed as having 
bipolar disorder within three weeks of his discharge from 
service.  Despite the prior examiner's opinion that the 
veteran's condition was not incurred during service, in 
December 2005, a VA examiner found that bipolar disorder was 
more likely than not incurred during service as a result of 
in-service stressors.   The examiner based his opinion on a 
long history of treatment, a full review of the veteran's 
claims file, and the veteran's assertion that he did not feel 
comfortable during the previous examination.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's diagnosed psychiatric disorder was 
incurred during service, and service connection for a 
psychiatric condition is granted.


 ORDER

Service connection for a psychiatric condition is granted, 
subject to the law and regulations governing the award of 
monetary benefits.





____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


